Citation Nr: 1622811	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for heat-induced urticaria (skin disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1999 to November 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  All records are now in Virtual VA or Veterans Benefits Management System (VBMS) electronic folders.

The claim was before the Board in April 2015, when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran has not had any recurrent debilitating episodes of heat-induced urticaria in the past 12-month period and has not required intermittent systemic immunosuppressive therapy for control.
 
2.  The Veteran does not have dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or requires systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7825 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in December 2008, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in that letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent two VA examinations during the appeal period.  The Board finds that the VA examinations are adequate, because the examination reports included a review of the Veteran's medical records, an interview with the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.


II. Higher Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Fenderson also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7 (2015).
The Veteran's skin disability, heat-induced urticaria, is rated under DC 7825.  Under this Diagnostic Code, a 10 percent rating is appropriate in cases involving recurrent episodes (at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted in cases where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period and which require intermittent systemic immunosuppressive therapy for control; and, the highest rating, 60 percent, is warranted where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118 (2015).

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran's hives initially appeared 30 minutes to one hour after exercise on his forearms, and sometimes spread to the thorax.  As of 2007, the hives started appearing randomly on the Veteran's hands without heat exposure.  The Veteran reported breaking out in a rash with any physical activity, and without activity if he was in a hot climate.  He experienced itching, bumps, and head-to-toe hives.  The Veteran was regularly treated with allergy shots and was taking five different medications daily for his skin medicine, with drowsiness as an effect.  The Veteran related that he experienced four or more episodes of hives in the last 12 months, but that none of them were debilitating.  The examiner reported that the Veteran's skin disability had no effect on his occupation, but had a severe effect on his recreational activities.  The examiner reported no current hives. 

The Veteran underwent another VA examination in August 2015.  The Veteran told the examiner that he had not noticed any improvement in his condition since he began receiving immunotherapy in 2007/2008.  The Veteran related that he still got hives after exercise and in a hot environment, and that he got eruptions of transient pink/red itchy wheals on his trunk and extremities, which spread to the neck and face.  The Veteran denied any hospitalizations, ER, or urgent care visits for his skin disability.  The examiner noted that there were no active skin lesions.  The examiner reported that there was no scarring or disfigurement due to the skin disability, no benign or malignant neoplasma, and no systemic manifestations of the skin disease.  The examiner stated that the Veteran took a constant regiment of medications for his disability in the past 12 months, had no debilitating episodes due to the disability in the past 12 months, and had no other skin disorders.   The Veteran related that he had four or more non-debilitating episodes in the past 12 months, and that they responded to treatment with antihistamines or sympathomimetics.  The examiner opined that the Veteran's skin disability did not impact his ability to work.  The examiner also noted that the Veteran's treating physician recommended that the Veteran pre-medicate prior to exercise (VA treatment notes from March 2011), and that the Veteran's allergic rhinitis and conjunctivitis were not related to his skin disability.

The Veteran's post-service VA treatment records show ongoing treatment for his skin disability, and multiple environmental and food allergies, and show symptoms consistent with those noted in the VA examinations.

During the February 2015 hearing, the Veteran testified that the steroid on which he was for his allergies did not work for him and made him gain weight.  The Veteran reported that he has not missed any work due to his skin disability.  He also stated that he had outbreaks about once a week, as he exercised once a week.  He related that the hives appeared on his back, stomach, crotch area, and arms when he got them, and that he experienced itching.  The Veteran also reported that he had watery eyes and multiple environmental and food allergies. 

Based on a careful review of all of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's heat-induced urticaria is not warranted for any portion of the appeal period.  Although the evidence shows that the Veteran continues to have the same symptoms with the same temperature-related and exercise-related triggers, the evidence does not demonstrate that the Veteran has any recurrent debilitating episodes occurring at least four times during the past 12-month period, nor does it demonstrate that the Veteran required intermittent systemic immunosuppressive therapy for control.  

The Board recognizes that the Veteran took two steroids several years ago - Prednisone was discontinued in 2009 after several months of use due to side effects, and Danazol was prescribed between May 2011 and April 2012 and was also discontinued.  This was the only immunosuppressive therapy the Veteran had, and he does not require it for control of his skin disability.  In sum, the Veteran has not had any immunosuppressive therapy in the last 12 months, and had never had any debilitating episodes related to his skin disability.      

While the Veteran's skin disability does require medication for control (he takes daily medication and regular allergy injections), the therapy does control his symptoms and, as his entire medical record shows, the Veteran's skin disability has not resulted in any debilitating episodes.  To that effect, the Veteran himself has testified that he has never been hospitalized, put on bed rest, or visited the ER or an urgent care center due to his skin disability.  

Although the Veteran described recurring episodes of hives due to heat-induced urticarial which occurred about once a week, he did not provide any evidence that they were in any way debilitating.  Furthermore, while the VA examinations and VA medical records show that the Veteran is limited in participating in certain activities (such as exercise), they did not suggest that the episodes were debilitating in any way.  In addition, the Veteran's treating physician suggested that the Veteran take medication before exercise to prevent post-exercise hives.

The Board is cognizant that the Veteran has asserted that his skin disability has worsened and that he is now allergic to several environmental factors and foods.  The evidence of record does not show, however, that the Veteran's urticaria has worsened.  In fact, the Veteran's medical records show that the Veteran's disability was the same with no changes, and was stable and controlled with medications.  

The medical records also suggests that his environmental and food allergies were not related to his service-connected skin disability.  

The Board has also considered other potentially applicable Diagnostic Codes and considers Diagnostic Code 7806 for dermatitis or eczema, as dermatitis is defined as "inflammation of the skin."  Dorland's Illustrated Medication Dictionary, p. 494 (32d ed. 2012).  Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A maximum 60 percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Although the Veteran asserts that, during the weekly outbreaks, the hives cover his arms and back, and occasionally his neck and face, there is no objective evidence of such as none of his treatment records explicitly state whether he had any hives visible.  However, the VA examination reports of record specifically stated that there was no visible skin urticaria present during the physical examinations and that a visual examination revealed no hives on the exposed body.  The Board also notes that the August 2015 VA examination took place in Miami, Florida, in August when temperatures are higher and thus it is more likely to be hot outside, and the examiner did not note any hives on the Veteran's body.  Additionally, the evidence of record does not reflect any systemic therapy such as corticosteroids or other immunosuppressive drugs in use since 2012.

The Board also finds that a staged rating is not appropriate, as there is no evidence of recurrent debilitating episodes and intermittent systemic immunosuppressive therapy for control at any point during the appeal.  It is important for the Veteran to understand that the law requires him to experience both recurrent debilitating and intermittent systemic immunosuppressive therapy for control of his disability - it cannot be one or the other, both conditions have to be met.  So while there were two periods when the Veteran used steroids, he did not experience any debilitating periods during the time when he was on immunosuppressive therapy.  There is also no evidence of objective findings of dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy at any point during the appeal.

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the Veteran's urticaria.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert, 1 Vet. App. at 53-56.
     
III. Extraschedular consideration

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate. 

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as the VA examiners and the Veteran's treating VA physicians, are "like or similar to" those explicitly listed in the rating criteria, which considers percentage of body area affected by symptoms such as these.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his skin disability is more severe than reflected by the assigned rating. 

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Next, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, as recently as during his February 2015 hearing, the Veteran reported he continued to be employed and that he has not missed any work due to his skin disability.  Because he continues to be employed on a full-time basis and has not reported any work-related issues that are due to his skin disability, Rice is not applicable.


ORDER

Entitlement to a rating in excess of 10 percent for heat-induced urticaria is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


